

114 HR 6123 IH: To congressionally designate the museum to preserve the stories, knowledge, and history of the Medal of Honor to be constructed in Mount Pleasant, South Carolina, as the National Medal of Honor Museum.
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6123IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Wilson of South Carolina (for himself, Mr. Scalise, Mr. Duncan of South Carolina, Mr. Mulvaney, Mr. Gowdy, Mr. Sanford, Mr. Coffman, and Mr. Cook) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo congressionally designate the museum to preserve the stories, knowledge, and history of the
			 Medal of Honor to be constructed in Mount Pleasant, South Carolina, as the
			 National Medal of Honor Museum.
	
		1.National Medal of Honor Museum
 (a)FindingsCongress make the following findings: (1)The Medal of Honor Museum to be located in Mount Pleasant, South Carolina, will be the only museum in the United States that exists for the exclusive purpose of interpreting the story of the Medal of Honor and all of the recipients of the Medal of Honor.
 (2)The Medal of Honor Museum will be the only museum dedicated for the purpose of educating a diverse audience about the Medal of Honor through its collection of artifacts, photographs, letters, documents, and first-hand personal accounts of Medal of Honor recipients and the wars in which they have served.
 (3)The mission of the Medal of Honor Museum is to preserve and present the extraordinary stories of individuals who reached the highest levels of recognition, above and beyond the call of duty, in service to the United States, to inspire current and future generations about the six ideals of the Medal of Honor, namely courage, commitment, integrity, citizenship, sacrifice, and patriotism, to help visitors understand the meaning and price of freedom and what it means to put service above self, and to serve as an education center that, through various programs, reaches out across the country to further the Medal of Honor’s ideals among all Americans, especially young people.
 (4)The Medal of Honor was established by an Act of Congress in 1861 and is presented by the President in the name of Congress. (5)The Medal of Honor is the highest award for valor in action against an enemy force which can be bestowed upon an individual serving in the United States Armed Forces.
 (6)The Medal of Honor has been awarded to heroes of all races and social classes, and recipients represent all 50 States, the District of Columbia, Puerto Rico, and Guam.
 (7)As of September 7, 2016, there have been 3,496 recipients of the Medal of Honor, of which 19 individuals were double recipients.
 (8)Since World War II, the vast majority of the 874 Medals of Honor awarded for service in World War II, the Korean War, and Vietnam were awarded posthumously.
 (9)As of September 7, 2016, there are only 77 living Medal of Honor recipients, and they have an average age of 71 years old, which creates an urgent need to preserve the stories, artifacts, and achievements of these heros.
 (10)The United States has an urgent need to preserve the stories, knowledge, and history of the recipients of the Medal of Honor and to portray that history, and the courage, commitment, integrity, citizenship, sacrifice, and patriotism of the recipients of the Medal of Honor, for future generations.
 (11)The State of South Carolina has provided a site for the Medal of Honor Museum in Mount Pleasant, South Carolina, at Patriot’s Point on the eastern shore of Charleston harbor, not far from the site at which Sergeant William H. Carney of the Union Army’s 54th Massachusetts Infantry Regiment became the first African-American recipient of the Medal of Honor as a result of his heroic actions on July 18, 1863, during the Battle of Fort Wagner.
 (12)The Congressional Medal of Honor Society has designated this site as the location of the National Medal of Honor Museum, and the National Medal of Honor Museum Foundation is a nonprofit educational foundation established to design, fund, build, and maintain the museum.
 (13)The Medal of Honor Museum receives funding support from the State of South Carolina and is now in the construction design and funding stage.
 (14)The Medal of Honor Museum will become the premier museum of the Medal of Honor, its recipients, and their stories, and a place where people will come to learn about Americans’ experiences during critical periods in United States history and where the history of American struggles against aggression by would-be oppressors is preserved so that future generations can understand the role the United States continues to play in the preservation and advancement of democracy and freedom.
 (b)DesignationIn light of the findings contained in subsection (a), the Medal of Honor Museum to be located in Mount Pleasant, South Carolina, is hereby designated as the National Medal of Honor Museum.
			